Citation Nr: 0926034	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active military service from October 1979 to 
October 1982, and service in the Florida Army National Guard 
from November 1982 to April 1993.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development on the issue of service 
connection for tinnitus.  The Veteran contends that his 
tinnitus is due to his active service in the Army.  The 
Veteran reports that as a lineman at Fort Stewart and in 
Germany, he had considerable exposure to noise from small and 
heavy weapons, to include howitzers.  The Board notes that 
the Veteran's DD 214 shows that his military occupational 
specialty (MOS) was tactical wire specialist.

The Veteran's April 1979 enlistment and October 1982 
discharge examination audiometer testing results show that 
the Veteran did not have complaints of tinnitus at these 
times.   November 2008 Progress Notes describe counseling of 
the Veteran for tinnitus, but contain no diagnosis or opinion 
linking tinnitus to active service.

Therefore, in order to afford the Veteran every reasonable 
consideration in this claim, the Board believes that a VA 
examination with an etiology opinion is warranted with regard 
to the Veteran's claim of entitlement to service connection 
for tinnitus.  See McLendon v. Principi, 20 Vet. App. 79 
(2006).

Also, the Veteran submitted the above November 2008 entry, 
which has not been considered by the RO.  As the Veteran did 
not waive RO consideration of this new evidence, and he is 
entitled to an initial RO review of all relevant evidence, a 
remand is required to protect the Veteran's due process 
rights.  See 38 C.F.R. § 20.1304 (2008).

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and the Veteran 
will be notified if further action on his part is required. 
Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the Veteran's tinnitus.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should accomplished.  The examiner should 
render an opinion as to whether the 
Veteran's tinnitus had its onset in 
service or is otherwise etiologically 
related to service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The claims file 
must be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence received since the June 2008 statement of 
the case.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

